Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or slowing down of a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes via providing lamellar bodies to a site of microbes, does not reasonably provide enablement for preventing a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes via providing lamellar bodies to a site of microbes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed the claimed treating or slowing down of a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes via providing lamellar bodies to a site of microbes. However, the claims also encompass using the claimed process for preventing a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes via providing lamellar bodies to a site of microbes to prevent such processes or conditions in a host from occurring (which encompasses preventing all conceivable types of processes and conditions caused by quorum signalling/sensing molecules of microbes via providing lamellar bodies to a site of microbes) which is clearly beyond the scope of the instantly disclosed/claimed invention).  Please note that the term "prevent" encompasses absolutely preventing which reads upon preventing any and all conceivable ways to prevent a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes, and, thus, requires a higher standard for enablement than does "treat”.
            According, it would take undue experimentation without a reasonable expectation for one of skill the art to prevent any and all conceivable ways to prevent a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes as claimed herein.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 27, 29-32, 34, 35 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lenk et al. (US 5,925,375).

Lenk discloses lamellar liposomes for medical treatment including bacterial
infections which are used with an additional antimicrobial agent in order to treat the disorders/conditions in column 3, lines, 55-end. Since anyone can benefit from having a .



Claim(s) 24-27, 29-32, 34, 35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dobbie (US 2005/0070877).

Dobbie discloses lamellar liposomes for the treatment of bacterial
infections which may be used in combination therapy. Dobbie also teaches a kit comprising the components of the pharmaceutical composition. Dobbie also teaches that antibiotics can be used in conjunction with the lamellar liposomes, see paragraphs 9, 28, 34, 35, 40, 50, 73-78, 98, 99, 114, 123, 132, 137, 140-146, 149, 164-174. Notice that the amounts of the lamellar bodies taught in paragraph 172-175 are in the range in the claims. Since anyone can benefit from having a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes prevented, then the claims also read on anyone. The other claimed activities (claims 34 and 35) are inherent to the method of Lenk since the same components as claimed are used.






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lenk et al. (US 5,925,375) in view of Challoner et al. (US 2012/0148641) and Doobie (US 2005/0070877).

Lenk discloses lamellar liposomes for medical treatment including bacterial
infections which are used with an additional antimicrobial agent in order to treat the disorders/conditions in column 3, lines, 55-end. Since anyone can benefit from having a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes prevented, then the claims also read on anyone, see cols, 2-4, 6, 9, 10, and the claims. 

Doobie teaches the principal phospholipid constituents of lamellar bodies in terms of which ones and the percentage that they are present at. Dobbie discloses lamellar liposomes for the treatment of bacterial infections which may be used in combination therapy. Dobbie also teaches a kit comprising the components of the pharmaceutical composition. Dobbie also teaches that antibiotics can be used in conjunction with the lamellar liposomes, see paragraphs 9, 28, 34, 35, 40, 50, 73-78, 98, 99, 114, 123, 132, 137, 140-146, 149, 164-174. Notice that the amounts of the lamellar bodies taught in paragraph 172-175 are in the range in the claims. Since anyone can benefit from having a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes prevented, then the claims also read on anyone. 

Lenk does not teach that the lamellar bodies are administered by a different route than the antibiotics and teaches anti-bacterial but not the antibiotics in claim 33. 

It would have been obvious at the time the invention was made to use the specific antibiotics claimed in claim 33 since these are routinely used antibiotics in the prior art, see Challoner, see abstract. Also notice that on page 8, Challoner clearly discloses more than one route of administratin for the composition, thus making it obvious to “provide” the antibiotic by a different route than the lamellar bodies. The other claimed activities (claims 34 and 35) are inherent to the method of Lenk since the same components as claimed are used.


 


Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Doobie (US 2005/0070877) in view of Challoner et al. (US 2012/0148641) and Lenk et al. (US 5,925,375).

Dobbie discloses lamellar liposomes for the treatment of bacterial infections which may be used in combination therapy. Dobbie also teaches a kit comprising the components of the pharmaceutical composition. Dobbie also teaches 

Lenk discloses lamellar liposomes for medical treatment including bacterial
infections which are used with an additional antimicrobial agent in order to treat the disorders/conditions in column 3, lines, 55-end. Since anyone can benefit from having a process or condition in a host when the condition is caused by quorum signalling/sensing molecules of microbes prevented, then the claims also read on anyone, see cols, 2-4, 6, 9, 10, and the claims. 

Doobie does not teach that the lamellar bodies are administered by a different route than the antibiotics and teaches anti-biotics but not the antibiotics in claim 33. 

It would have been obvious at the time the invention was made to use the specific antibiotics claimed in claim 33 since these are routinely used antibiotics in the prior art, see Challoner, see abstract. Also notice that on page 8, Challoner clearly 
The other claimed activities (claims 34 and 35) are inherent to the method of Lenk since the same components as claimed are used.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655